internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 6-plr-162219-02 date date re request for extension of time to file application_for certification of historic status taxpayer property b c d e f g h i j k l m n o p q r s t u v w x y aa bb cc dd sb_se official dear this letter responds to a letter dated b requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations for taxpayer to file an application_for certification of historic status with the united_states department of interior taxpayer is the owner of property taxpayer and its predecessor c have been in the business of acquiring and developing commercial real_estate since d beginning in e taxpayer began to acquire parcels of real_estate in what is known as f for redevelopment in all four separate buildings were acquired three of which have been placed_in_service taxpayer acquired property on g taxpayer placed the property in service in h on i j a not-for-profit educational group engaged in the continuing education of public school teachers in k took occupancy of the second and third floors of property on l m whose members consist of a group of urgent-care physicians took occupancy of the first floor and on n o a medical rehabilitation organization and o’s medical director p took occupancy of the basement of property taxpayer represents that it was generally familiar with the requirement that any rehabilitation to a potentially certified_historic_structure be done with the approval of the department of interior national park service nps for the rehabilitation to be eligible for the rehabilitation_credit however taxpayer maintains that it was unaware of the requirement to file the application_for certification of historic status hereinafter application with the nps before the properties were placed_in_service as required by sec_1_48-12 of the income_tax regulations taxpayer further maintains that during the rehabilitation process local representatives from q and r failed to notify taxpayer of this requirement during meetings to discuss compliance with federal requirements in s taxpayer hired t an historic preservation consultant to advise taxpayer with respect to the kinds of rehabilitation that would make the project eligible for the tax_credit taxpayer represents that t first made taxpayer aware of the filing requirement in u consequently taxpayer filed the application with the nps on v by which time taxpayer had already renovated property and placed it in service taxpayer offers certifications from the following individuals stating that they were unaware of the filing requirement mandated by sec_1_48-12 w taxpayer’s chief operating officer x a certified_public_accountant with the accounting firm y who prepared and timely filed taxpayer’s form_1065 for the s taxable_year aa an attorney with the law firm of bb who is principally responsible for advising taxpayer with respect to the rehabilitation of the property and t plr-162219-00 taxpayer intended to claim historic_rehabilitation_credit attributable to the rehabilitation however as previously discussed taxpayer did not learn until u of the requirement to file the application with the nps before property was placed_in_service taxpayer filed the application with the nps on v and submitted the request for an extension of time under sec_301_9100-3 on b subsequently taxpayer filed an amended_return on cc to account for eligible rehabilitation costs of dd and to claim the credit law and analysis sec_47 of the internal_revenue_code provides that the rehabilitation_credit for any taxable_year includes an amount equal to of the qualified_rehabilitation_expenditures with respect to any certified_historic_structure sec_47 provides that the term certified_historic_structure means any building listed in the national register of historic places or located in a registered_historic_district and certified by the secretary of the interior as being of historic significance to the district sec_1_48-12 of the income_tax regulations provides that a building shall be considered to be a certified_historic_structure at the time it is placed_in_service if the taxpayer reasonably believes on that date the building will be determined to be a certified_historic_structure and has requested on or before that date a determination from the u s department of the interior that such a building is a certified_historic_structure within the meaning of the historic_rehabilitation_credit provisions and the u s department of interior later determines that the building is a certified_historic_structure sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that the term election includes an application_for relief in respect of tax sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 a request for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusions based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer's application will be considered timely filed for purposes of sec_1_48-12 a plr-162219-00 copy of this letter should be sent to the appropriate service_center with a request that it be attached to taxpayer's amended s tax_return a copy is enclosed for that purpose except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative we are also sending a copy of this letter to the sb_se official this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
